Citation Nr: 1044669	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  09-12 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent 
for spondylosis of the right acromioclavicular joint.

2.  Entitlement to a disability rating greater than 10 percent 
for arthrotomy of the left knee, postoperative, with residual 
scar and osteoarthritis.

3.  Entitlement to a disability rating greater than 10 percent 
for residuals of a fractured coccyx.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1970 until May 1974.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri .  During the pendency of this appeal, jurisdiction was 
transferred to the RO in Los Angeles, California.


FINDINGS OF FACT

1.  Spondylosis of the right acromioclavicular joint has been 
productive of a functional range of motion which allows the 
Veteran to lift his right arm above the head.

2.  Postoperative arthrotomy of the left knee with residual scar 
and osteoarthritis has been productive of functional limitation 
of left knee flexion to 125 degrees and no functional limitation 
of extension. 

3.  Residuals of a fractured coccyx have been productive of 
functional equivalent of forward flexion limited to 75 degrees of 
motion, and no incapacitating episodes.

4.  Bowel dysfunction has been productive of some leakage, not 
requiring the use of a pad.

5.  Right lower extremity weakness is associated with service 
connected intervertebral disc syndrome, relating to a fractured 
coccyx, and has been productive of motor weakness of the right 
foot limited to four out of five, reflexes of 2+ for knee jerk, 
and 1+ for ankle jerk.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 percent 
for spondylosis of the right acromioclavicular joint have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic 
Code (DC) 5299-5201 (2010).

2.  The criteria for a disability rating greater than 10 percent 
for postoperative arthrotomy of the left knee with residual scar 
and osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.71a, Diagnostic Codes (DC's) 5010-5260 (2010).

3.  The criteria for a disability rating greater than 10 percent 
for residuals of a fractured coccyx have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, DC 5243 (2010).

4.  The criteria for a separate 10 percent rating for bowel 
dysfunction associated with service-connected residuals of a 
fractured coccyx have been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.114, DC 7332 (2010).

5.  The criteria for a disability rating greater than 10 percent 
for right lower extremity weakness associated with service-
connected residuals of a fractured coccyx have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.124a, DC 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board acknowledges that, in the present case, complete notice 
was not issued prior to the adverse determination on appeal.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from which 
a claimant might have been able to infer what evidence VA found 
lacking in the claimant's presentation."  Rather, such notice 
errors may instead be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (finding that, where 
notice was not provided prior to the RO's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (finding the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of letters sent to the Veteran in 
June 2007 and June 2008 that fully addressed all notice elements.  
The letters informed the appellant of what evidence was required 
to substantiate the claims and of the division of responsibility 
between VA and a claimant in developing an appeal.  Therefore, 
the Veteran was "provided the content-complying notice to which 
he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Furthermore, the claims were readjudicated with the issuance of a 
Statement of the Case in March 2009.  The Veteran has not 
indicated any prejudice caused by this timing error, and the 
Board finds no basis for finding prejudice against the Veteran's 
appeal of the issues adjudicated in this decision.  Based on the 
foregoing, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).  Service treatment records have been obtained as have 
records of private and VA treatment.  Furthermore, the Veteran 
was afforded a VA examination in July 2007, during which the 
examiner took down the Veteran's history, considered lay 
evidence, laid a factual foundation for the conclusions reached, 
and reached conclusions based on the examination that are 
consistent with the record.  The Board notes that it is 
"entitled to assume the competence of a VA examiner." Cox v. 
Nicholson, 20 Vet. App. 563, 596 (2007).  See also Hilkert v. 
West, 12 Vet. App. 145, 151 (1999).  Examination of the appellant 
is found to have been adequate.

The Board finds that all necessary development has been 
accomplished and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record.  The Board has considered such statements carefully and 
concludes that no available outstanding evidence has been 
identified.  Additionally, the Board has reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2010).

When a claimant is awarded service connection and assigned a 
disability rating, separate disability ratings may be assigned 
for separate periods of time in accordance with the facts found.  
Such separate disability ratings are known as staged ratings.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that 
staged ratings are assigned at the time an initial disability 
rating is assigned).  In Hart, the Court extended entitlement to 
staged ratings to claims for increased disability ratings where 
"the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 
(2007).  Here, the disabilities at issue have not changed 
significantly and uniform evaluations are warranted throughout 
the entire appeal period.

Right Acromioclavicular Joint

The Veteran's service-connected spondylosis of the right 
acromioclavicular joint currently is rated as 20 percent 
disabling under 38 C.F.R. § 4.71a, DC's 5299-5201 (2010).  
Hyphenated diagnostic codes are used when a rating under one Code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).  The 
appellant's specific disability is not listed on the Rating 
Schedule and the RO assigned DC 5299 pursuant to 38 C.F.R. § 
4.27, which provides that unlisted disabilities requiring rating 
by analogy will be coded by the numbers of the most closely 
related body part and "99."  See 38 C.F.R. § 4.20 (2010).  The 
RO determined that the most closely analogous diagnostic code was 
38 C.F.R. § 4.71a, DC 5201 for limitation of motion of the arm.  
38 C.F.R. § 4.71a, DC 5201 (2010).

Under DC 5201, for the dominant arm, a 20 percent rating is 
called for on functional limitation of motion at the shoulder 
level.  A 30 percent rating may be assigned where the evidence 
shows motion functionally limited to midway between the side and 
the shoulder level.  An evaluation of 40 percent is called for on 
functional limitation of motion to 25 degrees from the side.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40 (2010).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  In determining the degree of 
limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 
and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In addition, when assessing the severity of a 
musculoskeletal disability that is at least partly rated on the 
basis of limitation of motion, VA is generally required to 
consider the extent that the Veteran may have additional 
functional impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his symptoms 
are most prevalent ("flare-ups") due to the extent of his pain, 
weakness, premature or excess fatigability, and incoordination.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2010).

With respect to joints in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2010).

On VA examination in July 2007, the Veteran reported weakness of 
the right shoulder and arm, with stiffness and difficulty 
elevating the arm above the head.  He had no swelling, heat, 
redness, giving way, lack of endurance, locking, fatigability, or 
dislocation.  Pain in the joint, at a level of six out of ten, 
occurred three times a week, lasted for a day at a time, and was 
localized.  Based on his reported symptomatology, the examiner 
concluded that the Veteran was functionally limited in his 
ability to reach, to work overhead, and to lift or carry objects.  
On observation, guarding of the right shoulder was noted and the 
Veteran had flexion and abduction to 180 degrees.  Pain on motion 
began at 120 degrees of flexion and 110 degrees of abduction.  
Pain and lack of endurance had "major" functional impacts on 
his ability to use his shoulder, however this was not manifest by 
any additional limitation in range of motion.

In a May 2008 letter, the Veteran indicated that he felt his VA 
examination was insufficient for the lack of x-ray evaluation of 
his right shoulder.  He also stated that because range of motion 
testing was conducted during the summer, his right shoulder move 
more freely than it would have had the same testing been 
conducted during the winter-months.  Regarding the sufficiency of 
examination, the Board notes that the Veteran is not competent to 
comment on the adequacy of appropriateness of diagnostic 
procedures used to assess his shoulder.  

In a March 2009 statement, he testified that he experienced "a 
lot of pain" when raising his arm.  He also denied that the 
right shoulder had ever been examined.  

The Board finds that the preponderance of the evidence is against 
assigning a disability rating greater than 20 percent for the 
Veteran's service-connected right shoulder disability.  The 
current 20 percent evaluation contemplates functional limitation 
of motion at the shoulder level.  A 30 percent rating may be 
assigned where the evidence shows motion functionally limited to 
midway between the side and shoulder level, and an evaluation of 
40 percent is assigned on functional limitation to 25 degrees of 
motion from the side.  38 C.F.R. § 4.71a, DC 5201 (2010).  Here, 
the evidence clearly shows that the Veteran is able to lift his 
right arm above his head, more than exceeding the criteria for a 
30 percent rating.  Id.  See 38 C.F.R. §4.71, Plate I (2010).  
The Board also has considered other potentially applicable 
diagnostic codes for rating the Veteran's right shoulder 
disability, but finds that none are appropriate in the present 
case.  Specifically, the Veteran does not have ankylosis of 
scapulohumeral articulation (DC 5200), impairment of the humerus 
(DC 5202), nor impairment of the clavicle or scapula (DC 5203).  
38 C.F.R. § 4.71a (2010).

The Veteran has asserted that his right shoulder disability 
warrants an evaluation higher than the current 20 percent rating.  
The claims file has been reviewed and, while the Veteran's 
testimony regarding his level of disability is credible, the 
medical evidence prepared by a skilled neutral professional is 
more probative of his current level of disability than the 
Veteran's lay statements.  Based on the foregoing, the Board 
concludes that spondylosis of the right acromioclavicular joint 
has been 20 percent disabling throughout the period on appeal.  

Post-Left Knee Arthrotomy with Residual Scar and Osteoarthritis

The Veteran's service-connected arthrotomy of the left knee with 
residual scar and osteoarthritis currently is rated as 10 percent 
disabling under 38 C.F.R. §4.71a, DC's 5010-5260 (2010).  In this 
case DC 5260 is used for rating the Veteran's limitation of 
motion of the left knee, while DC 5010 signifies the underlying 
sources of the disability (traumatic arthritis).

Under DC 5010, traumatic arthritis is to be rated as degenerative 
arthritis, which is considered under DC 5003.  DC 5003 dictates 
that arthritis, established by x-ray findings is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Where limitation of motion is noncompensable, a rating of 10 
percent is for application for each major joint or group of minor 
joints affected by limitation of motion.  Limitation of motion 
must be objectively confirmed by finds such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is warranted 
on x-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  X-ray evidence of involvement of 
two or more major joints, or two or more minor joint groups with 
occasional incapacitating exacerbations calls for a 20 percent 
rating.  38 C.F.R. § 4.71a, DC 5003 (2010).

For limitation of motion, the schedule of ratings provides 
compensation dependent upon the severity of the limitation of 
flexion and or extension under DC's 5260 and 5261, respectively, 
both located in 38 C.F.R. § 4.71a.  DC 5260 allows for assignment 
of a 10 percent rating when there is evidence of flexion limited 
to 45 degrees, a 20 percent rating for flexion limited to 30 
degrees, and assignment of a 30 percent rating for flexion 
limited to 15 degrees.  DC 5261 provides for a 10 percent rating 
when there is evidence of extension limited to 10 degrees, a 
20 percent rating for extension limited to 15 degrees, 30 percent 
is awarded on extension to 20 degrees, 40 percent with extension 
to 30 degrees, and a 50 percent evaluation is called for on 
extension functionally limited to 45 degrees.  38 C.F.R. § 4.71a 
(2010).  Again, as discussed above, limitation of motion is 
evaluated based on functional limitation.  See DeLuca, 8 Vet. 
App. at 202; 38 C.F.R. §§ 4.40, 4.45, 4.59.

On VA examination in July 2007, the Veteran reported weakness on 
standing, stiffness in the mornings and after prolonged sitting, 
giving way when walking downhill, lack of endurance and 
occasional locking.  He had no swelling, heat, redness, 
fatigability or dislocation.  Pain was constant, localized, and 
ranged from aching to sharp in nature.  Pain was rated as eight 
out of ten; however the Veteran stated that it did not cause him 
any incapacitation.  Based on the reported symptoms, the examiner 
opined that use of the left knee was additionally functionally 
limited with regard to a decreased ability to stand, walk, kneel 
and climb.  Physical examination revealed no signs of edema, 
effusion, weakness, tenderness, redness, heat, subluxation or 
guarding of movement.  Tenderness and crepitus, however, were 
noted.  The left knee had flexion to 140 degrees with pain at 125 
degrees, and extension to zero degrees without pain.  The left 
knee was additionally limited by pain, but not by fatigue, 
weakness, lack of endurance or incoordination after repetitive 
use.

X-ray imaging at a private facility in February 2008 revealed 
narrowing of the medial patellofemoral compartments, and a small 
fragment adjacent to the medial femoral condyle consistent with 
an old injury to the medial collateral ligament.  The private 
opinion stated that the joint was "normal in capacity," and a 
diagnosis of degenerative changes was rendered.

The Board finds that the preponderance of the evidence is against 
assigning a disability rating greater than 10 percent for the 
Veteran's service-connected left knee disability.  The current 10 
percent evaluation contemplates flexion limited to 45 degrees, a 
20 percent rating is considered on flexion limited to 30 degrees, 
and assignment of a 30 percent rating is for flexion limited to 
15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2010).  Additionally, DC 
5261 provides for a 10 percent evaluation on extension 
functionally limited to 10 degrees, a 20 percent rating for 
extension limited to 15 degrees, 30 percent is awarded on 
extension to 20 degrees, 40 percent with extension to 30 degrees, 
and a 50 percent evaluation is called for on extension 
functionally limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261(2010).  Here, the Veteran has functional limitation of 
flexion to 125 degrees and no functional limitation of extension.  
The Veteran avers that his left knee disability warrants a rating 
higher than the current 10 percent evaluation; however, the 
objective evidence prepared by skilled professionals is more 
probative than the Veteran's credible testimony.  Based on the 
foregoing, the Board concludes that the Veteran's post-left knee 
arthrotomy, with residual scar and osteoarthritis disability has 
been 10 percent disabling throughout the period on appeal.    

Fractured Coccyx

In the January 2008 rating decision on appeal, the Veteran's 10 
percent rating for residuals of a fractured coccyx was confirmed 
and continued as effective July 30, 2007.  Here, the Board notes 
that the Veteran's rating was described as including bowel 
dysfunction.  This aspect of the Veteran's coccyx disability 
calls for a separate rating, however, which is addressed below.  

The Veteran's service-connected residuals of a fractured coccyx 
are rated under 38 C.F.R. § 4.71a, DC 5243 (2010).  The Board 
observes that the criteria relating to lumbosacral strain were 
amended effective September 26, 2003, and the Veteran's claim, 
filed in April 2007, must be evaluated under the current version, 
known as the General Rating Formula for Diseases and Injuries of 
the Spine (General Formula).  The General Formula includes DC's 
5235 to 5243, unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

Under the General Rating Formula, a 10 percent rating is assigned 
where forward flexion of the thoracolumbar spine is greater than 
60 degrees but not greater than 85 degrees; or, combined range of 
motion of the thoracolumbar spine is greater than 120 degrees but 
not greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent rating requires that 
forward flexion of the thoracolumbar spine is greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine is not greater than 
120 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
requires that forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is available where 
there is unfavorable ankylosis of the entire thoracolumbar spine. 
A 100 percent rating is available where there is unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, DCs 5235-5243 
(2010). 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, Plate V (2010).

The General Rating Formula also specifies that rating 
intervertebral disc syndrome (the specific Code under which the 
Veteran is currently rated) based on incapacitating episodes 
allows for an evaluation of 10 percent for incapacitating 
episodes having a total duration of at least one week but less 
than two weeks during the past twelve months.  38 C.F.R. § 4.71a, 
DC 5243.  For purposes of evaluations under diagnostic code 5243, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a (2010).

Objective neurologic abnormalities are to be evaluated separately 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1) 
(2010).  In this case, neurologic abnormalities have been 
identified as relating to residuals of the Veteran's fractured 
coccyx, however these are rated separately and are discussed 
further below.

On VA examination in July 2007, the Veteran reported being unable 
to sit for long periods of time.  He had constant pain in the 
lower back, which traveled to his legs and feet.  Pain was 
burning and sticking in nature and he rated his level of pain as 
six out of ten.  Examination of the thoracolumbar spine revealed 
no evidence of radiation of pain on motion; muscle spasms were 
also absent.  No tenderness was noted, and straight leg raising 
test was negative bilaterally.  There was no ankylosis of the 
lumbar spine.  Range of motion testing showed 30 degrees of 
extension, 30 degrees of lateral flexion bilaterally, and 30 
degrees of rotation bilaterally - none were limited by pain.  
Flexion was to 90 degrees, with pain starting at 75 degrees of 
motion.  Pain was the only additional limitation on repetitive 
use, however it did not additionally functionally limit the 
Veteran's range of motion to less than 75 degrees of flexion.

Sensory defects were noted as a result of intervertebral disc 
syndrome.  Namely, the Veteran had sensory deficit of the right 
dorsal foot and right lateral foot, with motor weakness of right 
foot extension at a level of four out of five.  Motor weakness of 
right plantar flexion of four out of five was also seen and the 
right lower extremity reflexes revealed knee jerk of 2+ and ankle 
jerk of 1+.  The left lower extremity reflexes revealed knee and 
ankle jerk of 2+.  The examiner opined that the most likely 
peripheral nerve is the sciatic nerve.  The examiner went on to 
say that intervertebral disc syndrome also caused bowel 
dysfunction, but not bladder or erectile dysfunction.  X-ray 
imaging showed anterior angulation of the coccyx on the sacrum.

The Veteran submitted a May 2007 private spinal evaluation.  The 
Board has reviewed this document, but notes that it addresses 
only levels T-12 through S1.  As it is a disability associated 
with the Veteran's coccyx for which he is service-connected, the 
private evaluation of May 2007 is of no probative value in 
evaluating the current claim.

The Board finds that the preponderance of the evidence does not 
support assigning a disability rating greater than 10 percent for 
the Veteran's service-connected residuals of a fractured coccyx.  
Consideration of the competent medical evidence outlined above 
reveals that the Veteran's coccyx disability is no more than 
10 percent disabling.  The current 10 percent evaluation 
contemplates forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine is greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.  The next higher, 20 
percent, rating requires that forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  38 C.F.R. § 4.71a, DCs 5235-5243 (2010).  
Here, the Veteran has the functional equivalent of forward 
flexion limited to 75 degrees of motion.  No other motion of the 
back is functionally limited.  The Board also has considered a 
possible rating higher than 10 percent based on incapacitating 
episodes.  The Veteran has not claimed, and the record does not 
show, any evidence that he has had any incapacitating episodes 
within the regulatory definition of the term.  38 C.F.R. § 4.71a 
(2010).  The Veteran's testimony is credible.  Even when accepted 
as true, however, it does not provide a basis for a higher 
evaluation.  Based on the foregoing, the Board concludes that 
residuals of a fractured coccyx have been 10 percent disabling 
throughout the period on appeal.  

Bowel Dysfunction

For claims in which symptoms of a neurologic defect have been 
claimed or found, 38 C.F.R. § 4.120 dictates that neurological 
conditions and convulsive disorders are to be rated in proportion 
to the impairment of motor, sensory or mental function.  38 
C.F.R. § 4.120 (2010).  Under 38 C.F.R. § 4.124a, disability from 
neurological disorders is rated from 10 percent to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.

In a July 2007 report of VA examination, it was indicated that 
the Veteran's service-connected intervertebral disc syndrome 
caused bowel dysfunction.  The Veteran reported occasional 
leakage, which was mild in nature.  Bowel dysfunction did not 
require a pad and a rectal examination revealed a mild decrease 
in tone of the anal sphincter.

In its January 2008 rating decision, the RO included "bowel 
dysfunction" as part of the description of the Veteran's 
service-connected residuals of a fractured coccyx.  The Board 
finds, however, the Veteran is entitled to a separate compensable 
rating for bowel dysfunction associated with his service-
connected residuals of a fractured coccyx.

Impairment of sphincter control is subject to rating under 38 
C.F.R. § 4.114, DC 7332 (2010), which dictates that evidence of 
healed or slight rectum and anus, without leakage warrants a 
noncompensable rating.  Constant slight or occasional moderate 
leakage calls for a 10 percent rating.  Occasional involuntary 
bowel movements necessitating wearing a pad call for a 30 percent 
rating.  On evidence of extensive leakage and fairly frequent 
involuntary bowel movements a 60 percent rating is to be 
assessed.  Finally a 100 percent rating is warranted where there 
is complete loss of sphincter control.  38 C.F.R. § 4.114, DC 
7332 (2010).

Based on the record, the Board finds that the Veteran's bowel 
dysfunction associated with his service-connected residuals of a 
fractured coccyx is 10 percent disabling.  Specifically, on 
examination in July 2007 there was a report of occasional mild 
leakage, not requiring a pad.  While this does not comport 
exactly to the schedular description of "constant slight or 
occasional moderate leakage" required for a10 percent rating, 
the Board finds that a noncompensable rating is not adequate as 
it contemplates no leakage at all.  The Board finds the Veteran's 
report of leakage to be credible, as it is consistent with the 
clinical finding of mild decreased anal sphincter tone.  Thus, 
the criteria for a separate compensable 10 percent rating, and no 
higher, for bowel dysfunction associated with service-connected 
residuals of a fractured coccyx have been met.

Right Lower Extremity Weakness

Objective neurologic abnormalities are to be evaluated separately 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1) 
(2010).  For claims in which symptoms of a neurologic defect have 
been claimed or found, 38 C.F.R. § 4.120 dictates that 
neurological conditions and convulsive disorders are to be rated 
in proportion to the impairment of motor, sensory or mental 
function.  38 C.F.R. § 4.120 (2010).  

Under 38 C.F.R. § 4.124a, disability from neurological disorders 
is rated from 10 percent to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  With partial 
loss of use of one or more extremities from neurological lesions, 
rating is to be by comparison with mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  When the 
involvement is only sensory, the rating should be for the mild, 
or at most, the moderate degree.  In rating peripheral nerve 
disability, neuritis, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. §§ 4.123, 4.124 (2010).

In the January 2008 rating decision on appeal, the Veteran was 
awarded service connection for right lower extremity weakness 
secondary to his service-connected fractured coccyx.  A 10 
percent rating was assessed, effective July 30, 2007, pursuant to 
38 C.F.R. § 4.124a, DC 8520 (2010).  The Veteran submitted a 
notice of disagreement with the assignment of a 10 percent 
rating; however, the AOJ did not readjudicate the matter.  
Nonetheless, the Board notes that because service connection is 
in effect under Code 5243 for intervertebral disc syndrome, and 
because a neurologic defect has been found relating to 
intervertebral disc syndrome, 38 C.F.R. § 4.120 mandates that a 
rating for such neurologic defect be considered.  38 C.F.R. § 
4.120 (2010).

Under DC 8520, mild incomplete paralysis of the sciatic nerve 
warrants a 10 percent rating.  Moderate incomplete paralysis 
warrants a 20 percent rating, and moderately severe incomplete 
paralysis calls for a 40 percent rating.  On evidence of severe 
incomplete paralysis of the sciatic nerve with marked muscular 
atrophy, a 60 percent rating is to be assigned.  Where there is 
complete paralysis, the foot dangles and drops, no active 
movement is possible of muscles below the knee, and flexion of 
the knee is weakened or lost, an 80 percent evaluation is 
indicated.  38 C.F.R. § 4.124a, DC 8520 (2010).

Private electromyography (EMG) testing in March 2007 revealed 
abnormal voluntary activation at the sciatic nerve affecting the 
semitendinosus muscle of the lower right extremity.

On VA examination in July 2007, the Veteran reported pain 
traveling from his low back to his legs and feet.  As a result of 
his pain, he could not sit, stand or walk for long periods of 
time.  There was sensory defect of the right foot, with motor 
weakness of right foot extension at a level of four out of five.  
Right lower extremity reflexes revealed knee jerk 2+ and ankle 
jerk 1+.  The most likely peripheral nerve involved with the 
Veteran's symptoms was the sciatic nerve.

The Board finds that the criteria for a disability rating greater 
than 10 percent for right lower extremity weakness associated 
with service-connected residuals of a fractured coccyx have not 
been met.  The 10 percent rating currently assigned for right 
lower extremity weakness associated with service-connected 
residuals of a fractured coccyx contemplates mild incomplete 
paralysis of the sciatic nerve.  In order to warrant a higher 
evaluation, there must be moderate incomplete paralysis for a 20 
percent rating, and moderately severe incomplete paralysis calls 
for a 40 percent rating.  On evidence of severe incomplete 
paralysis of the sciatic nerve with marked muscular atrophy, a 60 
percent rating is to be assigned.  Where there is complete 
paralysis, the foot dangles and drops, no active movement is 
possible of muscles below the knee, and flexion of the knee is 
weakened or lost, an 80 percent evaluation is indicated.  38 
C.F.R. § 4.124a, DC 8520 (2010).  Here, motor weakness of the 
right foot was limited only to a level of four out of five, and 
right lower extremity reflexes are 2+ for knee jerk, and 1+ for 
ankle jerk.  While the Board finds the Veteran's reports of lower 
right symptomatology to be credible, even when accepted as true, 
they do not provide a basis for a higher evaluation.  Rather, 
evidence prepared by skilled medical professionals, both VA and 
private, is more probative of the current level of disability.  
Based on the foregoing, the Board concludes that the Veteran's 
right lower extremity weakness has been 10 percent disabling 
throughout the period on appeal.  Thus, the criteria for a 
disability rating greater than 10 percent for right lower 
extremity weakness associated with service-connected residuals of 
a fractured coccyx are not met.

Extraschedular

Consideration of referral for extraschedular ratings requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  The first question is whether the schedular rating 
adequately contemplates the Veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence, the Board finds that referral to Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for determination and assignment of extraschedular ratings is not 
warranted.


ORDER

Entitlement to a disability rating greater than 20 percent for 
spondylosis of the right acromioclavicular joint disability is 
denied.

Entitlement to a disability rating greater than 10 percent for 
postoperative arthrotomy of the left knee with residual scar and 
osteoarthritis disability is denied.
	
Entitlement to a disability rating greater than 10 percent for 
residuals of a fractured coccyx is denied.

Entitlement to a separate 10 percent rating, and no higher, for 
bowel dysfunction associated with service-connected residuals of 
a fractured coccyx is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to a disability rating greater than 10 percent for 
right lower extremity weakness associated with service-connected 
residuals of a fractured coccyx is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


